           Case 4:20-cr-00288-DPM Document 102 Filed 06/23/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            ) No. 4:20CR00288-02-DPM
                                              )
BRITTANY DAWN JEFFREY                         )

                          UNITED STATES’ RESPONSE IN OPPOSITION

       The United States by and through Jonathan D. Ross, Acting United States Attorney, and

Stacy R. Williams, Assistant United States Attorney, for its Response in Opposition to Defendant’s

Motion to Modify Conditions of Release:

       1.      On February 3, 2021, a federal grand jury returned a superseding indictment against

Brittany Jeffrey charging her with conspiracy attempting to destroy by means of fire a Little Rock

Police Department patrol car, attempting to destroy by means of fire the same patrol car, making

a Molotov cocktail, possessing a Molotov cocktail, and using that Molotov cocktail in an attempted

crime of violence. (Doc. No. 56).

       2.      Ms. Jeffrey had previously been released upon conditions of release including drug

testing after the filing of a complaint and arrest warrant. (Doc. Nos. 27, 40).

       3.      During Ms. Jeffrey’s period of pretrial release, she has submitted urine specimens

that tested and confirmed positive for marijuana approximately five times.

       4.      On June 18, 2021, she filed a motion asking the Court to remove the condition of

release that requires drug testing. The defense argues, inter alia, that Ms. Jeffrey was not charged

with a narcotics offense, the Controlled Substances Act is unconstitutional as applied to Arkansas

grown medical marijuana, and Congress has not preempted state regulation of marijuana. (Doc.

No. 98).



                                                  1
         Case 4:20-cr-00288-DPM Document 102 Filed 06/23/21 Page 2 of 4




        5.      Ms. Jeffrey is not charged with controlled substances offense; however, drug testing

is condition of her release. The Magistrate Judge ordered Ms. Jeffrey that she was prohibited from

indulging in marijuana during her period of pretrial release. He explained to her that regardless of

Arkansas law, testing positive for any narcotic would result in a violation of her pretrial release.

Although a condition requiring drug testing may be in the discretion of the Magistrate Judge, under

18 U.S.C. § 3142(c)(A), a mandatory condition of release is the defendant “not commit a Federal,

State, or local crime . . .” Possession of marijuana is a violation of Federal crime and a violation

of pretrial release.

        6.      Furthermore, the Eighth Circuit has ruled that a district court "had no discretion to

allow [the defendant] to use medical marijuana while on supervised release." United States v.

Schostag, 895 F.3d 1025, 1028 (8th Cir. 2018) (emphasis added). Specifically, the Eighth Circuit

said, "courts cannot amend conditions to contradict federal law." Id. at 1027. Although the defense

is asking the Court to “exercise its discretion” . . . “and removed the drug testing condition . . .”

the Court has no authority to allow Ms. Jeffrey to violate federal law.

        7.      Although Schostag is controlling on this issue, Ms. Jeffrey raises several

constitutional objections to the prohibition of her use of marijuana while on pretrial release, none

of which have merit. Ms. Jeffrey argues that the Controlled Substances Act is unconstitutional as

applied to Arkansas-grown medical marijuana because it exceeds Congress’s power over interstate

commerce. However, the Supreme Court of the United States has held that application of the

Controlled Substances Act to intrastate manufacture and possession of medical marijuana did not

violate the Commerce Clause. Gonzalez v. Raich, 545 U.S. 1, 22 (2005); see Monson v. Drug Enf’t

Admin., 589 F.3d 952, 964 (8th Cir. 2009) (“Congress's decision to regulate the manufacture of all

marijuana plants—whatever their ultimate use—was a rational means of achieving one of



                                                  2
         Case 4:20-cr-00288-DPM Document 102 Filed 06/23/21 Page 3 of 4




Congress’s primary objectives: ‘to control the supply and demand of controlled substances in both

lawful and unlawful drug markets.’”) (quoting Gonzalez, 545 U.S. at 19).

       8.      Ms. Jeffrey also contends that Congress has not preempted state regulation of

marijuana. It is correct that states are free to “pass and enforce [their] own laws regarding medical

marijuana.” United States v. Stacy, 734 F. Supp. 2d 1074, 1079 (S.D. Cal. 2010). However, such

laws still conflict with federal law, and the existence of state medical-marijuana laws does not

provide a person with immunity under federal law. See id. The Arkansas Medical Marijuana

Amendment, recognizing the conflict, states that “marijuana use, possession, and distribution for

any purpose remains illegal under federal law.” Ark. Const. amend. XCVIII, § 20. Thus, to the

extent Ms. Jeffrey is contending that the Supremacy Clause does not apply here because there is

no conflict between the Arkansas Medical Marijuana Amendment and federal law, she is mistaken.

       9.      Ms. Jeffrey also alleges, without support, that federal courts in some states have

relaxed prohibitions against medical marijuana in non-drug cases. She argues that failing to do so

here would violate the Privileges and Immunities Clause in Article IV of the United States

Constitution. However, that provision applies to neither federal statutes nor federal courts. See

United States v. Yates, 746 Fed. App’x 162, 164 (4th Cir. 2018) (unpublished) (citing Cramer v.

Skinner, 931 F.2d 1020, 1029 n.7 (5th Cir. 1991)).

       10.     Ms. Jeffrey argues that an appropriations rider attached to the appropriation for the

Department of Justice prevents any of the Department’s representatives from litigating issues

pertaining to state legalization of medical marijuana. The rider has no impact on this Court’s

authority to include a requirement for marijuana testing among the conditions of Ms. Jeffrey’s

pretrial release. See United States v. Nixon, 839 F.3d 885 (9th Cir. 2016). Further, Ms. Jeffrey may

seek to enjoin the expenditure of Department funds only if she has “strictly compl[ied] with all



                                                 3
          Case 4:20-cr-00288-DPM Document 102 Filed 06/23/21 Page 4 of 4




state-law conditions regarding the use, distribution, possession, and cultivation of medical

marijuana.” United States v. McIntosh, 833 F.3d 1163, 1178 (9th Cir. 2016). Ms. Jeffrey must

demonstrate that her use was compliant with the Arkansas Medical Marijuana Amendment. See

United States v. Jackson, 388 F. Supp. 3d 505, 514–15 (E.D. Pa. 2019). The United States would

note that among the allegations in the petition to revoke Ms. Jeffrey’s pretrial release is that she

informed the probation officer that she had been using synthetic marijuana. (Doc. 99, p. 2).

Therefore, Ms. Jeffrey cannot establish that such use complies with the Arkansas Medical

Marijuana Amendment. The appropriations rider does not bar the Department from spending funds

to determine whether the rider applies. See United States v. Pisarski, 965 F.3d 738, 742 (9th Cir.

2020).

         Therefore, the United States respectfully requests that the Defendant’s motion for

modification of pretrial release be denied.



                                                     Respectfully submitted,


                                                     JONATHAN D.ROSS
                                                     ACTING UNITED STATES ATTORNEY

                                                     By: STACY R. WILLIAMS
                                                     Assistant United States Attorney
                                                     Bar Number 2011081
                                                     Post Office Box 1229
                                                     Little Rock, Arkansas 72203
                                                     501-340-2600
                                                     Stacy.Williams@usdoj.gov




                                                 4
